Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 1 of 34 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

------------------------------------------------------------------------x
 Michelle Peters

                            Plaintiff,


                                                                            Case No.: 2:20-cv-18789


          -against-                                                         Demand for Trial by Jury

 Equifax Information Services, LLC
 Experian Information Solutions, Inc.,
 Trans Union, LLC,
 Wells Fargo Dealer Services, Inc.,
 WebBank,
 Webcollex, LLC,
 d/b/a CKS Financial,

                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Michelle Peters (“Plaintiff”), by and through her attorneys, and as for her

Complaint against Defendant Equifax Information Service, LLC (“Equifax”), Defendant

Experian Information Solutions, Inc., (“Experian”), Defendant Trans Union, LLC (“Trans

Union”), Defendant Well Fargo Dealer Services, Inc., (“Wells Fargo”), Defendant WebBank

(“WebBank”), and Defendant Webcollex, LLC d/b/a CKS Financial, (“CKS”) respectfully sets

forth, complains, and alleges, upon information and belief, the following:

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 2 of 34 PageID: 2




  2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

     acts and transactions occurred here, Plaintiff resides here, and the Defendants transact

     business here.

  3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

  4. Plaintiff also brings this action for damages arising from the Defendants who are debt

     collectors, violations of 15 U.S.C. § 1692 et seq., commonly known as the Fair Debt

     Collections Practices Act (“FDCPA”).



                                          PARTIES

  5. Plaintiff is a resident of the State of New Jersey, County of Essex.

  6. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  7. Defendant Equifax Information Services, LLC, is a consumer reporting agency as defined

     by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

     judicial district. Defendant Equifax is registered to do business in the State of New

     Jersey, and may be served with process upon Corporation Service Company located at

     100 Charles Ewing Blvd, Suite 160, Ewing, NJ 08628.

  8. At all times material hereto, Equifax is a consumer reporting agency regularly engaged in

     the business of assembling, evaluating and disbursing information concerning consumers

     for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C. §

     1681(d) to third parties.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 3 of 34 PageID: 3




  9. At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  10. Defendant Experian Information Solutions, Inc., is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Experian is an Ohio corporation registered to do

     business in the State of New Jersey, and may be served with process upon the

     Corporation Trust Company, located at 820 Bear Tavern Road, West Trenton, NJ 08628.

  11. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681a(p) to third parties.

  12. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  13. Defendant Trans Union, LLC, is a consumer reporting agency as defined by 15 U.S.C.

     § 1681a(f) and conducts substantial and regular business activities in this judicial district.

     Defendant Trans Union is a Delaware corporation registered to do business in the State of

     New Jersey, and may be served with process upon the Prentice-Hall Corporation System,

     at 830 Bear Tavern Road, West Trenton, NJ, 08628.

  14. At all times material here to Trans Union is a consumer reporting agency regularly

     engaged in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681a(p) to third parties.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 4 of 34 PageID: 4




  15. At all times material hereto, Trans Union disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  16. Defendant Well Fargo Dealer Services, Inc., is a person who furnishes information to

     consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

     Corporation Service Company, 100 Charles Ewing Blvd, Suite 160, Ewing, NJ 08628.

  17. Defendant WebBank is a person who furnishes information to consumer reporting

     agencies under 15 U.S.C. § 1681s-2 with an address for service c/o George Sutton, its

     registered agent for service of process, at Jones Waldo, 170 S. Main Street, Ste 1500, Salt

     Lake City, UT 84101.

  18. Defendant Webcollex, LLC d/b/a CKS Financial is a person who furnishes information to

     consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

     Corporation Service Company, Princeton South Corporate Ctr., Suite 160, 100 Charles

     Ewing Blvd, Ewing, NJ 08628.

  19. Defendant CKS Financial is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA.

  20. Defendant CKS Financial was acting as a debt collector with respect to the collection of

     the Plaintiff’s alleged debt.


                                FACTUAL ALLEGATIONS

  21. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.

                         Wells Fargo Account Dispute and Violation
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 5 of 34 PageID: 5




  22. On information and belief, on a date better known to Defendants Equifax and Trans

     Union (“the Bureaus”), the Bureaus prepared and issued credit reports concerning the

     Plaintiff that included inaccurate information relating to her Wells Fargo account,

     (account 519670XXXX).

  23. The inaccurate information furnished by Defendant Wells Fargo and published by the

     Bureaus is inaccurate since the account contains an incorrect payment status.

  24. Specifically, the tradeline lists the payment status as 30 days past due. To the contrary,

     the account was paid and closed. Therefore, the payment status cannot be listed as 30

     days past due.

  25. The pay status is of significance. Listing a debt with a $0 balance owed, as 30 days past

     due is nonsensical. If no balance is owed, the consumer cannot be late paying that

     balance. By continuing to report the account in this fashion, lenders believe the

     consumer is currently late, negatively reflecting on the consumers credit worthiness by

     impacting the credit score negatively.

  26. The Bureaus have been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  27. Plaintiff notified the Bureaus that she disputed the accuracy of the information the

     Bureaus were reporting, on or around July 9, 2020 specifically stating in separate letters

     sent to each bureau that she was disputing the reporting of the Wells Fargo tradeline.

  28. It is believed and therefore averred that the Bureaus notified Defendant Wells Fargo of

     the Plaintiff’s disputes.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 6 of 34 PageID: 6




  29. Upon receipt of the dispute of the account from Plaintiff by the Bureaus, Wells Fargo

     failed to conduct a reasonable investigation and continued to report false and inaccurate,

     adverse information on the consumer report of Plaintiff with respect to the disputed

     account.

  30. Had Wells Fargo done a reasonable investigation, it would have been revealed to Wells

     Fargo that the payment status was being inaccurately reported.

  31. Despite the dispute by Plaintiff that the information on her consumer report was

     inaccurate with respect to the disputed account, the Bureaus did not evaluate or consider

     any of the information, claims, or evidence of Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.

  32. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

     investigation and failed to delete or correct the disputed trade line within 30 days of

     receiving Plaintiff’s dispute letter.

  33. Had the Bureaus done a reasonable investigation of the Plaintiff’s dispute it would have

     been revealed to the Bureaus that the payment status was being reported inaccurately.

  34. Furthermore, Defendant Equifax failed to conduct an investigation and send the Plaintiff

     the results of this investigation as required by law.

  35. Notwithstanding Plaintiff’s efforts, Defendants continue to publish and disseminate such

     inaccurate information to other third parties, persons, entities and credit grantors.

  36. As of the date of the filing of this Complaint, Defendant Wells Fargo continues to furnish

     credit data which is inaccurate and materially misleading, and the Bureaus’ reporting of

     the above-referenced trade line continues to be inaccurate and materially misleading.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 7 of 34 PageID: 7




  37. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

     score.

  38. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

     decreased credit score due to the inaccurate information on Plaintiff’s credit file and a

     chilling effect on future applications for credit.



                          WebBank Account Dispute and Violation

  39. On information and belief, on a date better known to Defendant Experian, Experian

     prepared and issued credit reports concerning the Plaintiff that included inaccurate

     information relating to her WebBank account, (account 636992XXXX).

  40. The inaccurate information furnished by Defendant WebBank and published by Experian

     is inaccurate because the WebBank trade lines contain an incorrect past due balance.

  41. For an account to be considered accurate according to the Metro-2 credit industry

     guidelines for a furnisher such as WebBank, an account that is charged off should have

     the same past due balance as the overall balance.

  42. However, the account is listed as follows:

                     Balance: $1,114

                     Past Due: $592

  43. When the balance and past due amounts do not match up, any payment made would only

     be subtracted from the total balance, inevitably causing confusion as to the amount owed

     for any potential creditors evaluating the consumers credit report, as well as potentially

     leaving a past due balance when the overall balance reaches zero.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 8 of 34 PageID: 8




  44. Experian has been reporting this inaccurate information through the issuance of false and

     inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  45. Plaintiff notified Experian that she disputed the accuracy of the information being

     reported on or around July 9, 2020, specifically stating in a letter that she was disputing

     the reporting of the WebBank tradeline.

  46. It is believed and therefore averred that Experian notified Defendant WebBank of the

     Plaintiff’s dispute.

  47. Upon receipt of the dispute of the accounts from Experian, WebBank failed to timely

     conduct a reasonable investigation and continued to report false and inaccurate adverse

     information on the consumer reports of the Plaintiff with respect to the disputed account.

  48. Had WebBank done a reasonable investigation it would have been revealed to WebBank

     that the account lists inconsistent and improper balances.

  49. Furthermore, the verification of the credit reporting by WebBank to Experian amounts to

     a willful action and a clear failure to follow the Metro-2 guidelines that furnishers are

     required to follow.

  50. Additionally, Defendant WebBank failed to continuously mark the account as disputed

     despite receiving notice of the Plaintiff’s dispute.

  51. Despite the dispute by Plaintiff that the information on her consumer report was

     inaccurate with respect to the disputed account, Experian did not evaluate or consider any

     of the information, claims, or evidence of Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     account was inaccurate.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 9 of 34 PageID: 9




  52. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

     investigation and failed to delete or correct the disputed trade line within 30 days of

     receiving Plaintiff’s dispute letter.

  53. Had Experian done a reasonable investigation of the Plaintiff’s dispute it would have

     been revealed to Experian that the past due amount was being reported inaccurately in

     relation to the total balance.

  54. Experian’s continued reporting of this account, inaccurately and contrary to the Metro-2

     guidelines, amounts to willful violation of the FCRA.

  55. Notwithstanding Plaintiff’s efforts, Defendants continue to publish and disseminate such

     inaccurate information to other third parties, persons, entities and credit grantors.

  56. As a result of Defendants’ failure to comply with the FCRA, the Plaintiff suffered

     damage by loss of credit, loss of ability to purchase and benefit from credit, a chilling

     effect on applications for future credit, and the mental and emotional pain, anguish,

     humiliation and embarrassment of credit denial.



                                  CKS Dispute and Violations

  57. On information and belief, on a date better known to Defendants Equifax and Trans

     Union (“the Bureaus”), the Bureaus prepared and issued credit reports concerning the

     Plaintiff that included inaccurate information relating to a CKS collection account,

     (account 187444X).

  58. The inaccurate information furnished by Defendant CKS and published by the Bureaus is

     inaccurate as the open date listed is not correct.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 10 of 34 PageID: 10




   59. An improper open date will cause the account to remain on the credit report for longer

      than legally allowable.

   60. The Bureaus have been reporting this inaccurate information through the issuance of false

      and inaccurate credit information and consumer reports that they have disseminated to

      various persons and credit grantors, both known and unknown.

   61. Plaintiff notified the Bureaus that she disputed the accuracy of the information the

      Bureaus were reporting, on or around July 9, 2020 specifically stating in separate letters

      sent to each bureau that she was disputing the reporting of the CKS tradeline.

   62. It is believed and therefore averred that the Bureaus notified Defendant CKS of the

      Plaintiff’s disputes.

   63. Upon receipt of the dispute of the account from Plaintiff by the Bureaus, CKS failed to

      conduct a reasonable investigation and continued to report false and inaccurate, adverse

      information on the consumer report of Plaintiff with respect to the disputed account.

   64. Had CKS done a reasonable investigation, it would have been revealed to CKS that the

      open date was being reported inaccurately.

   65. Furthermore, Defendant CKS failed to continuously mark the account as disputed despite

      receiving notice of the Plaintiff’s dispute.

   66. Despite the dispute by Plaintiff that the information on her consumer report was

      inaccurate with respect to the disputed account, the Bureaus did not evaluate or consider

      any of the information, claims, or evidence of Plaintiff and did not make an attempt to

      substantially reasonably verify that the derogatory information concerning the disputed

      account was inaccurate.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 11 of 34 PageID: 11




   67. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

      investigation and failed to delete or correct the disputed trade line within 30 days of

      receiving Plaintiff’s dispute letter.

   68. Had the Bureaus done a reasonable investigation of the Plaintiff’s dispute it would have

      been revealed to the Bureaus that the open date was being reported inaccurately.

   69. Furthermore, Defendant Equifax failed to conduct an investigation and send the Plaintiff

      a formal reply to her dispute, as required under the law.

   70. Notwithstanding Plaintiff’s efforts, Defendants continue to publish and disseminate such

      inaccurate information to other third parties, persons, entities and credit grantors.

   71. As of the date of the filing of this Complaint, Defendant CKS continues to furnish credit

      data which is inaccurate and materially misleading, and the Bureaus’ reporting of the

      above-referenced trade line continues to be inaccurate and materially misleading.

   72. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

      score.

   73. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

      decreased credit score due to the inaccurate information on Plaintiff’s credit file and a

      chilling effect on future applications for credit.



                                 FIRST CAUSE OF ACTION
                       (Willful Violation of the FCRA as to Experian)
   74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully stated herein with the same force and effect as if the same were set forth at length

      herein.

   75. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 12 of 34 PageID: 12




   76. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report and

      credit files that Experian maintained concerning the Plaintiff.

   77. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

      to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 13 of 34 PageID: 13




   78. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   79. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   80. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                                SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   81. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   82. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   83. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 14 of 34 PageID: 14




   84. Experian has negligently failed to comply with the Act. The failure of Experian to comply

      with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   85. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

      by loss of credit, loss of ability to purchase One and benefit from credit, and the mental

      and emotional pain, anguish, humiliation and embarrassment of credit denial.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 15 of 34 PageID: 15




   86. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   87. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.



                                 THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Trans Union)
   88. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   89. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   90. Trans Union violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Trans Union maintained concerning the Plaintiff.

   91. Trans Union has willfully and recklessly failed to comply with the Act. The failure of Trans

       Union to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 16 of 34 PageID: 16




               d) The failure to promptly and adequately investigate information which

                  Defendant Trans Union had notice was inaccurate;

               e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

               f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

               g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Trans Union

                  to delete;

               h) The failure to take adequate steps to verify information Trans Union had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   92. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   93. The conduct, action and inaction of Trans Union was willful, rendering Trans Union liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   94. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 17 of 34 PageID: 17




                               FOURTH CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Trans Union)
   95. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

      stated herein with the same force and effect as if the same were set forth at length herein.

   96. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.

   97. Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

      the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

      conducting reinvestigation and by failing to maintain reasonable procedures with which to

      verify the disputed information in the credit file of the Plaintiff.

   98. Trans Union has negligently failed to comply with the Act. The failure of Trans Union to

      comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Trans Union had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 18 of 34 PageID: 18




               f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                    the information;

               g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Trans Union

                    to delete;

               h) The failure to take adequate steps to verify information Trans Union had reason

                    to believe was inaccurate before including it in the credit report of the

                    consumer.

   99. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   100.        The conduct, action and inaction of Trans Union was negligent, entitling the

       Plaintiff to damages under 15 U.S.C. § 1681o.

   101.              The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

       and 1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.



                                  FIFTH CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Equifax)
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 19 of 34 PageID: 19




   102.   Plaintiff incorporates by reference the above paragraphs of this Complaint as though

      fully stated herein with the same force and effect as if the same were set forth at length

      herein.

   103.         This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

      et seq.

   104.         Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report and

      credit files that Equifax maintained concerning the Plaintiff.

   105.         Equifax has willfully and recklessly failed to comply with the Act. The failure of

      Equifax to comply with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                     accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                     after a reasonable request by the Plaintiff;

                c) The failure to remove and/or correct the inaccuracy and derogatory credit

                     information after a reasonable request by the Plaintiff;

                d)    The failure to promptly and adequately investigate information which

                      Defendant Equifax had notice was inaccurate;

                e)    The continual placement of inaccurate information into the credit report of the

                      Plaintiff after being advised by the Plaintiff that the information was

                      inaccurate;
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 20 of 34 PageID: 20




              f) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

               g) The failure to take adequate steps to verify information Equifax had reason to

                     believe was inaccurate before including it in the credit report of the consumer.

   106.       As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the mental

       and emotional pain, anguish, humiliation and embarrassment of credit denial.

   107.       The conduct, action and inaction of Equifax was willful, rendering Equifax liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   108.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.



                                  SIXTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   109.       Plaintiff incorporates by reference the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   110.       This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 21 of 34 PageID: 21




   111.       Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information

      from the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

      conducting reinvestigation and by failing to maintain reasonable procedures with which to

      verify the disputed information in the credit file of the Plaintiff.

   112.       Equifax has negligently failed to comply with the Act. The failure of Equifax to

      comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              g) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 22 of 34 PageID: 22




   113.          As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the mental

       and emotional pain, anguish, humiliation and embarrassment of credit denial.

   114.          The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   115.                 The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

       1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681o.



                                 SEVENTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Wells Fargo)
   116.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   117.          This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.

   118.          Pursuant to the Act, all persons who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   119.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 23 of 34 PageID: 23




      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   120.       The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the one listed above must report the results to other

      agencies which were supplied such information.

   121.       The Defendant Wells Fargo violated 15 U.S.C. § 1681s-2(a) by the publishing of

      the Account Liability Representation; by failing to fully and improperly investigate the

      dispute of the Plaintiff with respect to the Account Liability Representation; by failing to

      review all relevant information regarding same by failing to correctly report results of an

      accurate investigation to the credit reporting agencies.

   122.       Specifically, the Defendant Wells Fargo continued to report this account on the

      Plaintiff’s credit report after being notified of her dispute regarding the inaccurate and

      materially misleading account information.

   123.       As a result of the conduct, action and inaction of the Defendant Wells Fargo, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

      from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denials.

   124.       The conduct, action and inaction of Defendant Wells Fargo was willful, rendering

      Defendant Wells Fargo liable for actual, statutory and punitive damages in an amount to

      be determined by a jury pursuant to 15 U.S.C. § 1681n.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 24 of 34 PageID: 24




   125.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Wells Fargo, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                                EIGHTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Wells Fargo)
   126.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   127.        This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   128.        Pursuant to the Act, all persons who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   129.        Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.

   130.        The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 25 of 34 PageID: 25




       information from a furnisher such as the above-named Defendant must report the results to

       other agencies which were supplied such information.

   131.        Defendant Wells Fargo is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

   132.        After receiving the Dispute Notices from the Bureaus, Defendant Wells Fargo

       negligently failed to conduct its reinvestigation in good faith.

   133.        A reasonable investigation would require a furnisher such as Defendant Wells

       Fargo to consider and evaluate a specific dispute by the consumer, along with all other

       facts, evidence and materials provided by the agency to the furnisher.

   134.        Had Wells Fargo done a reasonable investigation they would have seen that the

       payment status on the account in question was being reported incorrectly.

   135.        The conduct, action and inaction of Defendant Wells Fargo was negligent, entitling

       the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   136.        As a result of the conduct, action and inaction of the Defendant Wells Fargo, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   137.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, Wells Fargo, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 26 of 34 PageID: 26




                                  NINTH CAUSE OF ACTION
                         (Willful Violation of the FCRA as to WebBank)
   138.         Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein with the same force and effect as if the same were set forth at

      length herein.

   139.         This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

      et seq.

   140.         Pursuant to the Act, all persons who furnished information to reporting agencies

      must participate in re-investigations conducted by the agencies when consumers dispute

      the accuracy and completeness of information contained in a consumer credit report.

   141.         Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   142.         The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the one listed above must report the results to other

      agencies which were supplied such information.

   143.         The Defendant WebBank violated 15 U.S.C. § 1681s-2(a) by the publishing of the

      Account Liability Representation; by failing to fully and improperly investigate the dispute

      of the Plaintiff with respect to the Account Liability Representation; by failing to review

      all relevant information regarding same by failing to correctly report results of an accurate

      investigation to the credit reporting agencies.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 27 of 34 PageID: 27




   144.        Specifically, the Defendant WebBank continued to report this account on the

       Plaintiff’s credit report after being notified of her dispute regarding the inaccurate and

       materially misleading account information.

   145.        Furthermore, the verification of the credit reporting by WebBank to the Bureaus

       amounts to a willful action and a clear failure to follow the Metro-2 guidelines that

       furnishers are required to follow.


   146.        As a result of the conduct, action and inaction of the Defendant WebBank, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   147.        The conduct, action and inaction of Defendant WebBank was willful, rendering

       Defendant WebBank liable for actual, statutory and punitive damages in an amount to be

       determined by a jury pursuant to 15 U.S.C. § 1681n.

   148.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant WebBank in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, WebBank, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                                 TENTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to WebBank)
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 28 of 34 PageID: 28




   149.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein with the same force and effect as if the same were set forth at

      length herein.

   150.      This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   151.      Pursuant to the Act, all persons who furnished information to reporting agencies

      must participate in re-investigations conducted by the agencies when consumers dispute

      the accuracy and completeness of information contained in a consumer credit report.

   152.      Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   153.      The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above-named Defendant must report the results to

      other agencies which were supplied such information.

   154.      Defendant WebBank is liable to the Plaintiff for failing to comply with the

      requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

   155.      After receiving the Dispute Notice from Experian, Defendant WebBank negligently

      failed to conduct its reinvestigation in good faith.

   156.      A reasonable investigation would require a furnisher such as Defendant WebBank

      to consider and evaluate a specific dispute by the consumer, along with all other facts,

      evidence and materials provided by the agency to the furnisher.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 29 of 34 PageID: 29




   157.          Had WebBank done a reasonable investigation they would have seen that the past

       due balance on the account in question was being reported incorrectly.

   158.          The conduct, action and inaction of Defendant WebBank was negligent, entitling

       the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   159.          As a result of the conduct, action and inaction of the Defendant WebBank, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   160.          The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant WebBank in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, WebBank, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.



                                ELEVENTH CAUSE OF ACTION
                            (Willful Violation of the FCRA as to CKS)
   161.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   162.          This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 30 of 34 PageID: 30




   163.       Pursuant to the Act, all person who furnished information to reporting agencies

      must participate in re-investigations conducted by the agencies when consumers dispute

      the accuracy and completeness of information contained in a consumer credit report.

   164.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   165.       The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above listed above must report the results to other

      agencies which were supplied such information.

   166.       The Defendant CKS violated 15 U.S.C. § 1681s2-b; by failing to fully and

      improperly investigate the dispute of the Plaintiff with respect to the Account Liability

      Representation; by failing to review all relevant information regarding same; by failing to

      correctly report results of an accurate investigation to the credit reporting agencies.

   167.       Specifically, CKS continued to report the account on the Plaintiff’s credit report

      after being notified of her dispute.

   168.       Additionally, Defendant CKS failed to continuously mark the account as disputed

      despite receiving notice of the Plaintiff’s dispute.

   169.       As a result of the conduct, action and inaction of the Defendant CKS, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment of credit

      denials.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 31 of 34 PageID: 31




   170.       The conduct, action and inaction of Defendant CKS was willful, rendering

       Defendant CKS liable for actual, statutory and punitive damages in an amount to be

       determined by a jury pursuant to 15 U.S.C. § 1681n.

   171.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant CKS in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, CKS, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.



                              TWELFTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to CKS)
   172.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   173.       This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   174.       Pursuant to the Act, all persons who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   175.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 32 of 34 PageID: 32




   176.       The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above-named Defendant must report the results to

      other agencies which were supplied such information.

   177.       Defendant CKS is liable to the Plaintiff for failing to comply with the requirements

      imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   178.       After receiving the Dispute Notices from the Bureaus, Defendant CKS negligently

      failed to conduct its reinvestigation in good faith.

   179.       A reasonable investigation would require a furnisher such as Defendant CKS to

      consider and evaluate a specific dispute by the consumer, along with all other facts,

      evidence and materials provided by the agency to the furnisher.

   180.       Had CKS done a reasonable investigation they would have seen that the open date

      on the account in question was being reported incorrectly.

   181.       Additionally, Defendant CKS failed to continuously mark the account as disputed

      despite receiving notice of the Plaintiff’s dispute.

   182.       The conduct, action and inaction of Defendant CKS was negligent, entitling the

      Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   183.       As a result of the conduct, action and inaction of the Defendant CKS, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment of credit

      denials.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 33 of 34 PageID: 33




   184.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant CKS in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

       and 1681o.

   WHEREFORE, Plaintiff, Michelle Peters, an individual, demands judgment in her favor

against Defendant, CKS, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.



                            ELEVENTH CAUSE OF ACTION

                              (Violation of the FDCPA as to CKS)

   185.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   186.       Defendant CKS continued credit reporting and failure to notate the account as

       disputed, after receiving notice of the Plaintiff’s dispute, is a violation of numerous

       provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692d, 1692e (2),

       1692e (5), 1692e (8), 1692(10), and 1692f.

   187.       As a result of the Defendant’s violations of the FDCPA, Plaintiff has been

       damaged and is entitled to damages in accordance with the FDCPA.



                                 DEMAND FOR TRIAL BY JURY

   188.       Plaintiff demands and hereby respectfully requests a trial by jury for all claims

       and issues this complaint to which Plaintiff is or may be entitled to a jury trial.
Case 2:20-cv-18789-SDW-LDW Document 1 Filed 12/11/20 Page 34 of 34 PageID: 34




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

         each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

      g) For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      h) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3); 15

         U.S.C. § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      i) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.



Dated: December 11, 2020


                                                   /s/Nakicha Joseph
                                                   Stein Saks, PLLC
                                                   By: Nakicha Joseph, Esq.
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 116
                                                   Fax: (201)-282-6501
                                                   njoseph@steinsakslegal.com
